DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-7, 9-15, 18-24, 26-32 and 69-74 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
	Regarding claims 1-4, 6-7, 9-15, 18-21, 23-24, 26-32, 69-71, and 72-74.  Applicant has amended independent claims 1 and 18 with the objected to claim limitations of dependent claims 8 and 25.
	Regarding claims 5 and 22.  Claims 5 and 22 are allowed for the reasons as set forth in Applicant’s response filed 11/8/2021 at page 13-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2021/0185652) Rune teaches frequency-multiplexing of SSBs and paging transmissions allows the UE to receive the SSB and the paging transmission simultaneously, thus allowing shorter wake time for the UE (0084).
.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/Primary Examiner, Art Unit 2646